DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 18-20  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaal ( US 20120113917 A1) in view of Blankenship ( US 20130039291 A1).
Regarding claim 1,  Gaal discloses:
A method for determining physical downlink shared channel ( PDSCH) rate-matching comprising ( Fig 2-3, [0008],[0010], discloses a rate matching when transmitting a PDSCH to a UE):
receive a fall-back transmission from a base station at a user equipment (UE) configured for downlink coordinated multi-point transmission (CoMP) ( Fig 2, Fig 8, [0059], [0060], [0063]-[0068],[0071], DCI format 1A for fallback transmission, a muting configuration may facilitate CoMP operation, note that a muting CRS configuration at Gaal doesn’t restrict to a specific release of UE, it should cover Rel-8/9/10 once it is configured); and
in response to the fall-back transmission, perform PDSCH demodulation assuming PDSCH rate-matching based upon a cell-specific reference symbol (CRS) resource element set (RE) ( [0060]-[0062], [0064], [0068], [0077], [0084]-[0089], rate-matching may be dependent on a DCI format, e.g DCI 1A  associated with a DL transmission scheme (CRS spatial multiplexing)).
Gaal does not explicitly disclose:
a default CRS RE set.
However, the teaching of a default CRS RE set is well known in the art as evidenced by Blankenship.
Blankenship discloses:
a default CRS RE set ( Fig 3-4, [0036], [0037], [0087], [0119], discloses pre-defined time and frequency REs of CRSs, and the CRS REs is configured and transmitted for demodulation. Note that the pre-defined would be considered as a pre-selected or a default, which is sufficient to read out claimed language “a default”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Blankenship as mentioned above as a modification to Gaal, such that the combination would allow to use DCI format 1A with CRS, in order to schedule PDSCH transmission from rate-matching for all transmission mode,  and make fallback operation more efficient and robust .
Regarding claim 2,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 1 as outlined above.
wherein the default CRS RE set is the serving base station CRS RE set (Blankenship,  Fig 3-4, [0036], [0040], [0046], [0140], discloses a serving cell with DCI format 1A).
Regarding claim 3,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 1 as outlined above.
wherein the default CRS RE set is the first CRS RE set of a plurality of CRS RE sets configured by a radio resource control (RRC) higher (Gaal, Fig 5, [0045], [0060], [0089], discloses RRC for configuring resources, Blankenship, [0036], [0119], discloses DCI 1A is common for each mode).
Regarding claim 4,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 1 as outlined above.
wherein the fall-back transmission is on a compact downlink control information (DCI) format ( Gaal, [0059], [0060], discloses DCI format 1A used with fallback operation, as a result, the communication between the eNB and UE can be performed without any interruption).
Regarding claim  5,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 4 as outlined above.
wherein the DCI format is fall-back scheduling on a DCI 1A format (Gaal, [0059],[0060], [0085], discloses DCI format 1A used with fallback operation).
Regarding claim 6,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 1 as outlined above.
determine a value of a CRS resource element (RE) signaling field in a downlink control information (DCI) signal received from a base station ( Gaal, Fig 3, [0055]-[0057], discloses a transmission mode received by a UE; Gaal, [0086], [0088], PDSCH rate matching operations scheduled via DCI format, a TX mode-dependent DCI  format ( 1, 1B, 1D, 2, 2A, 2B, 2C, etc.) would be considered as a value of a CRS RE (Gaal, [0038], including CRS) signaling field ); and 
if no fall-back transmission is received, perform PDSCH demodulation ( Gaal,  [0064], discloses a  DM-RS for demodulation) assuming rate-matching based upon a CRS RE set ( Lou, Fig 1, [0087]-[0088], discloses PDSCH rate matched around symbols relative to CRS tones ) corresponding to the value in the downlink control signal ( Gaal,  [0062], [0086],  the mode-dependent DCI format (1, 1B, 1D, 2, 2A, 2B, 2C, etc) associated with a particular PDSCH transmission scheme, and the rate-matching performed differently based on the value ).
Regarding claim  7,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 6 as outlined above.
wherein the default CRS RE set is a serving base station CRS RE set (Blankenship, [0140], discloses a serving cell with DCI format 1A).
Regarding claim  8,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 6 as outlined above.
wherein the default CRS RE set is a first CRS RE set of a plurality of CRS RE sets configured by a radio resource control (RRC) higher layer (Gaal, Fig 3, Fig 5, [0045], discloses RRC for configuring resources, and resource elements including CRS).
Regarding claim  9,  Gaal as modified by Blankenship discloses  all the features with respect to parent claim 6 as outlined above.
wherein the value of the CRS RE signaling field in the DCI signal corresponds to a CRS RE set configured by a radio resource control (RRC) higher layer (Gaal, Fig 3, Fig 5, [0045],[0060], discloses RRC for configuring resources, and resource elements including CRS, and RRC (layer 3) re-configuration of a UE from one DL transmission mode to another mode).

Claim 18 is the apparatus claim corresponding to method claim 1 respectively, and rejected under the same rationale set forth in connection with the rejection of claim 1 respectively above. In addition, Gaal teaches UE with receiver and processor (Fig 6).
Claim 19 is the apparatus claim corresponding to method claims 6 and 9 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 6 and 9 respectively above.
Claim 20 is the apparatus claim corresponding to method claims 7 and 8 respectively, and rejected under the same rationale set forth in connection with the rejection of claims 7 and 8 respectively above.

Claims 10-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang( US 20120176884 A1) in view of Blankenship ( US 20130039291 A1).
Regarding claim 10, Zhang discloses:
A method for determining physical downlink shared channel (PDSCH) timing comprising ( Fig 1A, Fig 1B, Fig 1F, [0151], discloses PDSCH PDSCH transmission based on the timing of the subframe where the PDSCH transmission takes place, and the timing may be defined):
receive a fall-back transmission from a base station at a user equipment (UE) configured for downlink coordinated multi-point transmission (CoMP) ( Fig 1A, Fig 1F, [0144], [0176], [0197], discloses a fall-back with CoMP, UE may monitor appropriate fall-back formats e.g 1A, 2C with CoMP mode); and 
in response to the fall-back transmission, perform PDSCH demodulation using a PDSCH timing assumption ([0144], [0151], [0176], [0197], [0216], [0283], performing PDSCH demodulation with a fall-back PDCCH format based on a timing information).
Zhang does not explicitly disclose :
a default PDSCH timing assumption.
However, the teaching of a default PDSCH timing assumption is well known in the art as evidenced by Blankenship.
Blankenship discloses:
a default PDSCH timing assumption ( Fig 3-4, [0036]-[0037], [0119], discloses pre-defined time and frequency REs of CRSs, a CRS RE  is configured and transmitted for demodulation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Blankenship as mentioned above as a modification to Zhang, such that the combination would allow to use certain predefined time, in order to transmit CRS for demodulation, and use DCI format IA (fall-back DCI format) to all transmission modes that use multi-layer spatial multiplexing.
Regarding claim  11,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 10 as outlined above.
wherein the default PDSCH timing is timing for a default cell-specific reference symbol (CRS) resource element (RE) set or a channel state information reference signal (CSI-RS) resource (Blankenship, Fig 3-4, [0036], [0037], [0119], discloses certain predefined time to transmit CRS with fall-back DCI format IA).
Regarding claim  12,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 10 as outlined above.
wherein the default PDSCH timing is timing of a serving base station CRS, or a first channel state information reference signal (CSI-RS) resource of a plurality of CSI-RS resources configured by a Radio Resource Control (RRC) higher layer (  Zhang, Fig 1F, [0116], [0152], discloses system parameters with a serving cell).
Regarding claim  13,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 10 as outlined above.
wherein the fall-back transmission is on a compact downlink control information (DCI) format ( Zhang, [0172], discloses fall-back PDCCH formats, DCI format 1A, in the common and WTRU-specific search spaces).
Regarding claim  14,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 13 as outlined above.
wherein the DCI format is fall-back scheduling on a DCI 1A format ( Zhang, [0172], discloses fall-back PDCCH formats, DCI format 1A, in the common and WTRU-specific search spaces).
Regarding claim  15,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 10 as outlined above.
determine a value of a CRS resource element (RE) signaling field in a downlink control information (DCI) signal received from a base station ( Zhang, [0093], [0096], discloses DCI formats depend on a configured transmission mode,  for a Tx mode 9, CRS and DCI format 2C and 1A may be used as example; a DCI format would be considered as a value of a CRS RE signaling field);
if no fall-back transmission is received, perform PDSCH demodulation using downlink timing for a channel state information reference signal (CSI-RS) resource corresponding to the value in the downlink control signal ( Zhang, [0197], discloses a UE apply DCI format 2E to demodulate its PDSCH); and 
in response to the fall-back transmission, perform PDSCH demodulation using downlink timing for a default CRS RE set or a first CSI-RS resource of a plurality of CSI-RS resources configured by a radio resource control (RRC) higher layer ( Zhang,  [0176], [0197], discloses a UE apply fall-back formats (2C or 1A for example) to demodulate its PDSCH; Zhang, [0116] [0152], [0144], discloses UE configured with sets of parameters (including timing, DCI, antenna port) by RRC, a set of CRS transmitted by antenna port ([0069])).
Regarding claim  16,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 15 as outlined above.
wherein the default CRS RE set is a serving cell CRS ( Zhang, Fig 1F, [0072], discloses a serving cell with CRS).
Regarding claim  17,  Zhang as modified by Blankenship discloses  all the features with respect to parent claim 15 as outlined above.
wherein the value of a CSI-RS resource signaling field in the DCI signal corresponds to a CSI-RS resource configured by the RRC higher layer ( Zhang, [0116] [0152], [0144], discloses UE configured with sets of parameters including DCI by RRC).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/Examiner, Art Unit 2461